Pointing to certain exhibits attached to his motion for new trial, the appellant claims in his motion for rehearing that in stating that there were no special charges requested this court was mistaken. An examination of what is termed Exhibit "B", the documents to which the appellant refers in his motion bear no evidence showing at what stage of the trial they were presented to the court; neither do they bear the signature of the appellant or his counsel. They are, however, marked "refused" under the signature of the judge presiding. In the main, they relate to the contention of the appellant that the circumstances were sufficient to require the court to submit the law of accomplice witness with reference to the evidence given by the witness *Page 654 
Hill. The law set forth in articles 658, 659, 660 and 666, C. C. P., makes manifest the will of the Legislature, as enacted in the statutes, that to warrant consideration on appeal of the action of the trial court in refusing to give a special instruction to the jury, the request therefor shall be presented before the court delivers his charge to the jury. In the construction of these statutes, the uniform holding of this court is that in order to be considered upon appeal, the record must show that the special charge was presented to the trial judge before the argument began and before the court's charge was given to the jury. Nothing is found in the record on the present appeal making evidence that there was compliance with the statutory directions mentioned.
The exhibits mentioned, attached to the motion for new trial, are not in a condition to invoke the consideration of this court as attacks upon the charge of the trial court. See Jones v. State, 74 Tex.Crim. Rep., 167 S.W. 1110, and numerous other cases collated in Vernon's Tex. Cr. Stat, 1916, vol. 2, p. 525, note 63, wherein it is said:
"Defendant's requested charges, not shown to have been presented to the court or acted upon by it before the charge and argument, could not be considered on appeal."
See also Vernon's Ann. Tex. C. C. P., 1925, vol. 2, p. 266, notes 11 and 12.
The motion for rehearing is overruled.
Overruled.
 *Page 1